Name: Commission Regulation (EEC) No 810/81 of 30 March 1981 derogating from Regulation (EEC) No 858/78 laying down special detailed rules of application of the system of certificates for advance fixing of the refund in the pigmeat sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 84/12 Official Journal of the European Communities 31 . 3 . 81 COMMISSION REGULATION (EEC) No 810/81 of 30 March 1981 derogating from Regulation (EEC) No 858/78 laying down special detailed rules of application of the system of certificates for advance fixing of the refund in the pigmeat sector tion under the specific conditions laid down by Regu ­ lations (EEC) No 3283/80 and (EEC) No 200/81 ; whereas the normal period of validity of advance ­ fixing certificates for the said products should accord ­ ingly be extended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Pigmeat, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organiza ­ tion of the market in pigmeat ( 1 ), as last amended by Regulation (EEC) No 2966/80 (2), Whereas Article 5 (3) of Council Regulation (EEC) No 2768/75 of 29 October 1975 laying down general rules for granting export refunds on pigmeat and criteria ' for fixing the amount of such refunds (3) provides that the refund may, upon request by the party concerned, be fixed in advance ; Whereas Commission Regulation (EEC) No 858/78 (4) laid down special detailed rules for application of the system of certificates for advance fixing of the refund for pigmeat ; whereas Article 2 thereof lays down that advance-fixing certificates shall be valid until the end of the second month following that in which they were issued ; Whereas a special refund was fixed by Regulations (EEC) No 3283/80 (5) and (EEC) No 200/81 (6) for exports of pig carcases to Poland ; whereas advance fixing of that refund was made obligatory for moni ­ toring purposes ; whereas the normal period of validity of advance-fixing certificates in this sector proves inadequate for export of the products in ques ­ 1 . Notwithstanding Article 2 of Regulation (EEC) No 858/78 , the period of validity of certificates for advance fixing of the refund, issued pursuant to Article 2 of Regulation (EEC) No 3283/80 or to Article 2 of Regulation (EEC) No 200/81 for products for export to Poland, is hereby extended until 12 September 1981 . 2 . For the application of the provisions laid down in paragraph 1 , the party concerned shall submit the certificate for advance fixing to the issuing authority which will undertake the necessary adaptations. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 March 1981 . For the Commission Pou! DALSAGER Member of the Commission ( ») OJ No L 282, 1 . 11 . 1975, p . 1 . (2) OJ No L 307, 18 . 11 . 1980, p . 5 . (3 ) OJ No L 282, 1 . 11 . 1975, p . 39 . (4) OJ No L 116, 28 . 4. 1978 , p . 18 . 0 OJ No L 343, 18 . 12 . 1980, p . 30 . M OJ No L 24, 28 . 1 . 1981 , p . 13 .